Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance of the sleeve and bolt relative to the material (claims 15) and, the bolt to interface with the incline to deform the arms and disengage the fastening block (claims 19 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, the second occurrence of “a second orientation” is a double inclusion.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 7,736,108).  Bruce discloses a blind fastener (10) comprising: bolt with a threaded shank (26) and a head (27); a mount (14) coupled to the bolt including a body (15), an arm (28, 30), a pivot mount (42) extending from the arm, a flange (the bottom surface of the body) and a protrusion (34); a fastening block (12) pivotally coupled to the mount where the flange supports the block when pivoted from a first orientation (Fig. 4a) to a second orientation (Fig. 4b); a spring (48) biasing the block from the first orientation to the second (column 3, paragraph beginning line 47); and a sleeve (16) formed as a ridged cylinder positioned around the shank including a notch (32) that mates with the protrusion and which is aligned with block in the first orientation (see Fig. 4a).  The length of the cylinder and bolt relative to a material is a recitation of intended use which Bruce would be capable of (see MPEP 2114).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce as applied to claim 9 above, and further in view of Meyer (US 4,884,932).  Bruce does not disclose the sleeve provided with an insulation within a rigid cylinder.  Meyer discloses a sleeve (90 in Fig. 6 for example) including an insulation (98) within a rigid cylinder (96).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the sleeve of Bruce with an insulation within a rigid cylinder as disclosed in Meyer in order to provide an insulation to the fastener when mounting objects on an exterior of a surfaces of a building such as roofing.


Allowable Subject Matter
Claims 6-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowable


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677